Citation Nr: 9913219	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative disc disease, lumbosacral spine.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a right injury.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a right ankle injury.

4.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1971 
and from January 1980 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which inter alia, denied an 
increased rating for the service-connected hearing loss and 
granted service connection and assigned a 10 percent 
disability evaluation for chronic low back strain with 
degenerative spondylosis, status-post herniated nucleus 
pulposus, L5-S1, effective from February 1, 1997.  Service 
connection was also granted, and separate noncompensable 
ratings assigned, for residuals of a right knee injury and 
residuals of a right ankle injury, effective from February 1, 
1997.  The veteran submitted a notice of disagreement (NOD) 
in March 1997 in which he limited his appeal to those issues 
noted on the title page. The RO issued a statement of the 
case (SOC) in May 1997.  The veteran's substantive appeal was 
received in June 1997.  

The veteran had requested, and was scheduled for, a personal 
hearing before a Member of the Board sitting at the RO; 
however, he withdrew his request for a personal hearing in 
January 1999.  

As this case involves original claims pertaining to the 
service-connected low back, right ankle and right knee 
disorders, the Board has framed those issues as shown on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
They will be the subject of the Remand portion of this 
document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue of an 
increased rating for hearing loss has been obtained.  

2.  The veteran's audiometric testing results yield findings 
which are consistent with literal designations of level I for 
each ear.


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral hearing disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.85, including Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for hearing loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Service connection for bilateral hearing loss with a 
noncompensable evaluation was granted in an October 1971 
rating action.  The veteran's service-connected bilateral 
defective hearing is currently evaluated as noncompensably 
disabling.  The results of an audiometric examination 
performed in September 1996 reported pure tone air conduction 
thresholds as 15, 15, 55 and 70 decibels in the right ear at 
1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 25, 30, 60 and 85 decibels.  
The average of the pure-tone thresholds of the right ear was 
38 decibels; the average of the left was 50 decibels.  A 
speech discrimination score of 96 percent was recorded for 
the right ear; a score of 100 percent for the left ear.

VA outpatient treatment records of the veteran from April to 
July 1997 show that he had an audiometric test in April 1997, 
and that hearing aids were felt to be necessary.

The results of a VA audiometric examination performed in 
November 1997 reported pure tone air conduction thresholds as 
10, 10, 50 and 70 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 15, 20, 60 and 75 decibels.  The average of the 
pure-tone thresholds of the right ear was 35 decibels; the 
average of the left was 43 decibels.  A speech discrimination 
score of 98 percent was recorded for each ear.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (1998).

When the prescribed rating criteria are applied to the 
results of the veteran's September 1996 and November 1997 
audiometric tests, numeric scores of I for each ear are 
obtained.  Table VII of § 4.85 provides for the assignment of 
a noncompensable, no percent evaluation under Code 6100 when 
the veteran has these numeric scores.  Consequently, an 
increased evaluation for the veteran's defective hearing is 
not warranted under the provisions of the rating schedule.



ORDER

An increased rating for the service-connected bilateral 
defective hearing is denied. 


REMAND

The veteran contends that his service-connected back, right 
knee and right ankle disabilities are more severe than the 
current ratings indicate.  The noncompensable ratings for the 
right knee and ankle disorders were assigned following the 
initial grant of service connection in the rating action on 
appeal.  The RO initially assigned a 10 percent evaluation to 
the service-connected back disorder, effective from February 
1, 1997; however, in a May 1998 rating action, the RO 
increased the rating to 20 percent, effective from February 
1, 1997.  The Board notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  See 
Fenderson, supra.  On remand, the RO should consider staged 
ratings and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

Although the veteran has been afforded VA examinations of the 
conditions at issue, the Board finds that the evidence of 
record is inadequate for rating purposes.  Where the record 
before the Board is inadequate, a remand is required.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the Codes used to rate the 
veteran's ankle and low back are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

While the report of the January 1998 VA examination included 
the examiner's observation that the veteran did not 
experience fatigue, weakness or lack of endurance related to 
the back disorder, the examiner did not comment on the degree 
to which range of motion was limited by pain.  The examiner 
observed that the veteran experienced pain on range of 
motion, but did not describe objective evidence of that pain 
on motion or express that in terms of additional range-of-
motion loss beyond that clinically demonstrated.  DeLuca 
requires that examinations upon which rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use or due to flareups.

The report of the August 1996 VA examination included the 
examiner's recommendation that x-ray studies of the right 
knee and ankle be obtained.  The examination report does not 
appear to contain results of such studies, nor did the 
examiner comment on them.  VA's duty to assist the veteran 
includes the obligation to request additional examinations 
when suggested by VA physicians.  Dalton v. Derwinski, 2 Vet. 
App. 634 (1992).

The veteran's service-connected knee disability is presently 
assigned a noncompensable rating under Diagnostic Code 5257, 
pertaining to impairment of the knee due to recurrent 
subluxation or lateral instability.  The Board points out 
that a claimant who has arthritis and subluxation/instability 
of a service-connected knee disability may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 and 9-98.  As the most recent VA examination 
did not include the recommended x-ray studies, it is not 
clear whether the veteran has arthritis of the right knee.  
If such studies undertaken on remand show arthritis, the RO 
must consider all applicable diagnostic codes.  The Board 
also points out that among the diagnostic codes possibly 
applicable to his knee, Codes 5260 and 5261 and the code 
related to his ankle Diagnostic Code 5271 are based 
essentially on range of motion.  Thus the examination 
conducted on remand must adequately portray the extent of 
functional loss due to pain on use or due to flareups.  See 
DeLuca, supra.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the extent of disabling manifestations of 
his degenerative disc disease of the 
lumbosacral spine, right knee and right 
ankle disabilities.  The RO should 
furnish the examine(s) the claims folder, 
and the criteria of Diagnostic Codes 
5257, 5260,5261, 5271, 5292 and 5293.  
The examiner(s) should set forth his/her 
findings regarding the low back in 
relationship to Diagnostic Code 5293 and 
then in relationship Diagnostic Code 
5292.  Then the examiner(s) should set 
forth his/her findings regarding the 
right knee in relationship to Diagnostic 
Code 5257, 5260, 5261 and then his/her 
findings regarding the right ankle in 
relationship to Diagnostic Code 5271.  If 
the veteran has no limitation of motion 
of the right knee, or ankle the 
examiner(s) should so state.  The 
examine(s) should perform all tests 
necessary to establish whether the 
veteran has arthritis of the right knee 
and, if so, whether it causes limitation 
of motion or pain.  Findings that take 
into account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be set forth.  Any functional 
impairment of the low back, right knee or 
ankle identified should be expressed in 
terms of additional range-of-motion loss 
beyond that clinically demonstrated.  See 
DeLuca.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, taking into 
consideration all applicable diagnostic 
codes, and the General Counsel opinions.  
The RO should consider the assignment of 
staged ratings for the service-connected 
low back, right ankle and right knee 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

